DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 4, 2022 has been entered. No new matter has been added.
The previous 35 USC 112 Rejection has been withdrawn in light of the Amendment and changes to Figure 8 of the Drawings.

Allowable Subject Matter
Claims 1 – 6, 9 – 16, 19 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a blowing apparatus comprising a body including an impeller comprising an impeller axle configured to rotate about an impeller axis, the impeller being equipped with a plurality of vanes configured to be mounted parallel to the impeller axis and to extend radially over an orthogonal length, each vane including an opening therein that is perpendicular to a rotation direction of the vane, with the opening configured to allow air to pass therethrough when the impeller is rotating in an impeller housing, wherein the opening extends radially over at least 5% of the orthogonal length of the vane. The closest prior art reference, Hiernaux (US 2016/0024933), teaches a similar impeller with an opening on a vane, but differs in the size and shape as claimed. It would not be obvious nor a matter of design choice to include the opening the claimed length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747